Fetitioner filed a complaint with the State Division of Human Rights alleging that he had been discriminated against by respondent, which, he claimed, had denied him employment based upon his alleged criminal record and health issues. After an investigation, the complaint was dismissed with a finding of no probable cause. Fetitioner then commenced this proceeding, and Supreme Court dismissed the petition. Fetitioner now appeals and we affirm.
The Division’s investigation properly determined that respondent articulated legitimate business reasons for not hiring petitioner, inasmuch as he was ineligible to participate in a required training program and did not meet the statutorily *1084mandated residency requirements. Accordingly, the Division’s determination was not arbitrary and capricious (see Matter of Sughe Jo v May Dept. Stores Co., 21 AD3d 614, 615 [2005], appeal dismissed 5 NY3d 880 [2005]; Matter of Sonne v New York State Div. of Human Rights, 12 AD3d 820, 821 [2004]; Matter of Hone v New York State Div. of Human Rights, 223 AD2d 761, 762 [1996]).
Mercure, J.P., Carpinello, Rose, Kane and Malone Jr., JJ., concur. Ordered that the order is affirmed, without costs.